UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7538



JERRY LEWIS FORD,

                                                 Plaintiff - Appellant,

             versus


UNITED STATES DEPARTMENT OF JUSTICE; RICHARD
L. HUFF; WILLIAM E. PERRY; CHRIS SWECKER,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-00-334-3-02-MU)


Submitted:    January 30, 2003               Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Lewis Ford, Appellant Pro Se.     James Michael Sullivan,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Lewis Ford appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.      See Ford v. United States

Dep’t of Justice, No. CA-00-334-3-02-MU (W.D.N.C. filed Sept. 19,

2002; entered Sept. 20, 2002).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2